Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 4/11/2019. 
Claims 1-20 are pending in this Office Action. Claims 1, 11 and 16 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over POULOS et al, (“Clustering-based Failure Triage for RTL Regression Debugging”, IEEE, International Test Conference, 2014, pps 1-10) from IDS, hereinafter “POULOS” in view of Robinson  (US Pub. No. 2013/0081000 A1) from IDS, hereinafter “Robinson”.
	Regarding claim 1, POULOS teaches a computer-implemented method for clustering simulation failures (POULOS, See ABSTRACT), the method comprising: 
	receiving simulation data comprising a plurality of simulation failure files (POULOS, See Page 4, Section 3.1 Data Collection, once regression finishes with a set of failures F1, F2, . . . , FN); 
	generating a token for each simulation failure file of the plurality of simulation failure files (POULOS, See Page 4, Section 3.1 Data Collection, to collect suspect sets S1, S2, . . . , SN).
	Furthermore, Robinson teaches generating a token for each simulation failure file of the plurality of simulation failure files (Robinson, See [0036]-[0039] and Figure 2A, a FailureTemplateTokens table 204, a FailureTemplateToken table 206).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine POULOS and Robinson because Robinson provides Failure messages generated as a result of tests performed on a target application are bucketed in an effort to correlate related failure messages with minimal or no human interaction. An exemplary method for bucketing failure messages includes receiving a failure message, searching a stack trace of a target application for a blame stack trace frame from which the failure message originated, finding a most similar match bucket from a plurality of buckets, determining if the most similar match bucket at least meets a similarity threshold, adding the failure message to the most similar match bucket, if it is determined that the most similar match bucket at least meets the similarity threshold, and creating a new bucket and adding the failure message to the new bucket, if it is determined that the most similar match bucket does not at least meet the similarity threshold (Robinson, See ABSTRACT) can be utilized by POULOS to categorize Failure files. 
	POULOS in view of Robinson further teaches:
	determining a token score for each token for each simulation failure file of the plurality simulation failure files (POULOS, See Page 4, Section 3.2, Data Weighting Scheme, 
Precisely, we expect that a low suspect toggling frequency measured between distinct excitations of that location indicates that the corresponding error is relatively easy to excite, and vice versa.); 
	normalizing each token score for each token in the plurality of simulation failure files utilizing a weighting scheme to create a normalized token score for each token (POULOS, See Page 5, Section 3.1 Data Weighting Scheme, normalize over the maximum suspect toggling frequency observed for failure Fi. The overall score is the quantified summation of both criteria that are discussed in this work); 
	determining a set of groups for the plurality of simulation failure files (POULOS, See Page 6, Section 3.4 Failure Binning and Bin distribution, creating cluster/group for the failure files); and 
	assigning one or more simulation failure files from the plurality of simulation failure files into a group in the set of groups based at least in part on normalized token score (POULOS, See Page 2, Figure 1,

    PNG
    media_image1.png
    298
    419
    media_image1.png
    Greyscale
). 

	Regarding claim 2, POULOS in view of Robinson further teaches the computer-implemented method of claim 1, further comprising displaying, on a user interface, each group in the set of groups (Robinson, See [0049]). 
POULOS in view of Robinson further teaches the computer-implemented method of claim 1, wherein clustering together the one or more simulation failure files comprises: generating, using a machine learning model, a plurality of feature vectors each comprising a plurality of features associated with the plurality of simulation failure files; determining a distance between each feature vector in the plurality of feature vectors; wherein the clustering together the one or more simulation failure files is based at least in part on the distance (POULOS, See Page 5, Section 3.1 Data Weighting Scheme). 
	Regarding claim 4, POULOS in view of Robinson further teaches the computer-implemented method of claim 3, wherein the machine learning model comprises an unsupervised machine learning model (POULOS, See Page 1, ABSTRACT). 
	Regarding claim 5, POULOS in view of Robinson further teaches the computer-implemented method of claim 3, wherein determining the set of groups comprises: computing a distance matrix for the plurality of features vectors; and determining an optimal number of groups for the set of groups based at least in part on the distance matrix (POULOS, See Page 5, Section 3.1 Data Weighting Scheme). 
	Regarding claim 6, POULOS in view of Robinson further teaches the computer-implemented method of claim 1, wherein determining the set of groups is based at least in part on a user input, wherein the user input comprises an optimal number of groups for the set of groups (Robinson, See [0025]).
	Regarding claim 7, POULOS  in view of Robinson further teaches the computer-implemented method of claim 1, wherein the plurality of simulation failure files are in a text format (Robinson, See [0038]).
POULOS in view of Robinson further teaches the computer-implemented method of claim 1, wherein the token score comprises a frequency of the token appearing in each of the plurality of simulation failure files (POULOS, See Page 5, Section 3.1 Data Weighting Scheme). 
	Regarding claim 9, POULOS in view of Robinson further teaches the computer-implemented method of claim 1 further comprising: determining one or more extraneous tokens in the plurality of simulation failure files; and removing the one or more extraneous tokens from the plurality of simulation failure files prior to determining the token score (Robinson, See [0051]-[0053]).
	Regarding claim 10, POULOS in view of Robinson further teaches the computer-implemented method of claim 9, wherein determining the one or more extraneous tokens comprises a user input (Robinson, See [0025]).

	Regarding claim 11, POULOS teaches a system for clustering simulation failures (POULOS, See ABSTRACT), the system comprising 	 
	receiving simulation data comprising a plurality of simulation failure files (POULOS, See Page 4, Section 3.1 Data Collection, once regression finishes with a set of failures F1, F2, . . . , FN); 
	generating a token for each simulation failure file of the plurality of simulation failure files (POULOS, See Page 4, Section 3.1 Data Collection, to collect suspect sets S1, S2, . . . , SN) and does not explicitly disclose a processor communicatively coupled to a memory.
	However, Robinson teaches a processor communicatively coupled to a memory (Robinson, See [0135]-[0136], processor and memory, See [0141]-[0142], computer-readable media), the processor configured to: 
	generating a token for each simulation failure file of the plurality of simulation failure files (Robinson, See [0036]-[0039] and Figure 2A, a FailureTemplateTokens table 204, a FailureTemplateToken table 206).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine POULOS and Robinson because Robinson provides Failure messages generated as a result of tests performed on a target application are bucketed in an effort to correlate related failure messages with minimal or no human interaction. An exemplary method for bucketing failure messages includes receiving a failure message, searching a stack trace of a target application for a blame stack trace frame from which the failure message originated, finding a most similar match bucket from a plurality of buckets, determining if the most similar match bucket at least meets a similarity threshold, adding the failure message to the most similar match bucket, if it is determined that the most similar match bucket at least meets the similarity threshold, and creating a new bucket and adding the failure message to the new bucket, if it is determined that the most similar match bucket does not at least meet the similarity threshold (Robinson, See ABSTRACT) can be utilized by POULOS to categorize Failure files. 
	POULOS in view of Robinson further teaches:
	determining a token score for each token for each simulation failure file of the plurality simulation failure files (POULOS, See Page 4, Section 3.2, Data Weighting Scheme, 
frequency measured between distinct excitations of that location indicates that the corresponding error is relatively easy to excite, and vice versa.); 
	normalizing each token score for each token in the plurality of simulation failure files utilizing a weighting scheme to create a normalized token score for each token (POULOS, See Page 5, Section 3.1 Data Weighting Scheme, normalize over the maximum suspect toggling frequency observed for failure Fi. The overall score is the quantified summation of both criteria that are discussed in this work); 
	determining a set of groups for the plurality of simulation failure files (POULOS, See Page 6, Section 3.4 Failure Binning and Bin distribution, creating cluster/group for the failure files); and 
	assigning one or more simulation failure files from the plurality of simulation failure files into a group in the set of groups based at least in part on normalized token score (POULOS, See Page 2, Figure 1,

    PNG
    media_image1.png
    298
    419
    media_image1.png
    Greyscale
). 



	Regarding claim 16, POULOS teaches a computer program product for clustering simulation failures (POULOS, See ABSTRACT), the computer program product comprising 	 
	receiving simulation data comprising a plurality of simulation failure files (POULOS, See Page 4, Section 3.1 Data Collection, once regression finishes with a set of failures F1, F2, . . . , FN); 
	generating a token for each simulation failure file of the plurality of simulation failure files (POULOS, See Page 4, Section 3.1 Data Collection, to collect suspect sets S1, S2, . . . , SN) and does not explicitly disclose a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method.
	However, Robinson teaches a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor (Robinson, See [0135]-[0136], processor and memory, See [0141]-[0142], computer-readable media) to perform a method comprising: 
	generating a token for each simulation failure file of the plurality of simulation failure files (Robinson, See [0036]-[0039] and Figure 2A, a FailureTemplateTokens table 204, a FailureTemplateToken table 206).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine POULOS and Robinson because Robinson provides Failure messages generated as a result of tests performed on a target application are bucketed in Robinson, See ABSTRACT) can be utilized by POULOS to categorize Failure files. 
	POULOS in view of Robinson further teaches:
	determining a token score for each token for each simulation failure file of the plurality simulation failure files (POULOS, See Page 4, Section 3.2, Data Weighting Scheme, 
Precisely, we expect that a low suspect toggling frequency measured between distinct excitations of that location indicates that the corresponding error is relatively easy to excite, and vice versa.); 
	normalizing each token score for each token in the plurality of simulation failure files utilizing a weighting scheme to create a normalized token score for each token (POULOS, See Page 5, Section 3.1 Data Weighting Scheme, normalize over the maximum suspect toggling frequency observed for failure Fi. The overall score is the quantified summation of both criteria that are discussed in this work); 
	determining a set of groups for the plurality of simulation failure files (POULOS, See Page 6, Section 3.4 Failure Binning and Bin distribution, creating cluster/group for the failure files); and 
	assigning one or more simulation failure files from the plurality of simulation failure files into a group in the set of groups based at least in part on normalized token score (POULOS, See Page 2, Figure 1,

    PNG
    media_image1.png
    298
    419
    media_image1.png
    Greyscale
). 

Regarding claims 17-20, the instant claims are program claims which correspond to the method claims 3-6 above, therefore they are rejected for the same reason as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 


In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168